UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                )
JOSEPH D. GILBERTI, JR.,        )
                                )
           Plaintiff,           )
                                )
     v.                         )                    Civil Action No. 19-cv-0738 (KBJ)
                                )
FEDERAL RESERVE SYSTEM, et al., )
                                )
           Defendants.          )
                                )

                                 MEMORANDUM OPINION

       Pro se plaintiff Joseph D. Gilberti, Jr. has filed the instant complaint against 17

public and private defendants, including the Board of Governors of the Federal Reserve

System, Barack Obama, Nancy Pelosi, Mitch McConnell, the Environmental Protection

Agency, the Department of the Interior, and the Federal Emergency Management

Agency. (Compl., ECF No. 1, at 1.) 1 Gilberti’s complaint alleges that Defendants are

engaged in a “massive Florida Statewide, US Interstate and Global Elite” conspiracy

and are “hiding secret underground critical National Defense and US drinking Water &

Energy production Resources, stealing these Resources using the Department of Justice,

FBI & CIA employees, Seminole Tribe Casino owners, Power Corps like FPL, Duke

Energy with corrupt Florida and US Judge, Lawyers and Police Departments for



1
  Page numbers herein refer to those that the Court’s electronic case filing system automatically
assigns. In addition to the aforementioned groups and individuals, Gilberti has also named as
defendants Mosaic Company, Mosaic Fertilizer, Inc., the Florida Department of Environmental
Protection, the Army Corps of Engineers, the Southwest Florida Water Management District, the Peace
River Manasota Regional Water Supply Authority, the Hillsborough County State Attorneys Office,
Moffit Cancer Centers, Luis Rivera II Trustee, and 72 Partners, LLC. All of the named defendant are
collectively referred to as “Defendants” in this Memorandum Opinion.
Foreign and Domestic Terrorist Groups.” (Id. ¶ 1; see also id. ¶ 172 (asserting that

“Defendants . . are purposely causing higher cancer rates at the Tap and Bottled water

by hiding secret unique underground Rivers of Natural ready to drink and ENDLESS

Alkaline spring water”); id. ¶ 179 (alleging that Gilberti “was kidnapped by

DEFENDANTS approximately 12 days after finding the secret underground Resource

and its abilities”).) 2 Gilberti asserts claims for violation of the Racketeer Influenced

and Corrupt Organizations Act (“RICO”), violation of Florida’s Pollutant Discharge

Prevention and Control Act, strict liability for abnormally dangerous activity, and

nuisance (¶¶ 101–246), and he requests various forms of relief, including “requir[ing]

the Federal Reserve IMF Banks and Rothschild World Bank [to] halt all Interest

payments of over $600 billion/year to the American tax payer, [and] remove all $22

Trillion in US Debts” (id. ¶ 247); “monies . . . to pay for the 300mile Pipeline for THE

PEOPLE and the US Military to help install per Gilberti KT Hypothesis and US

Infrastructure plan[,]” (id. ¶ 249); and that “the homes that were foreclosed by

DEFENDANTS across Florida and the United States that would have increased in value

if this World Water knowledge was disclosed during 9-11 attacks when DEFENDANTS

knew, be returned to families or an equal home in value be provided in value paid for in

full (A FREE Home)” (id. ¶ 251).



2
    The Complaint goes on to allege that Defendants are an

         Enterprise [that] for decades with Moffit Caner Centers, St. Joseph’s and Moffit-
         Research-USF in Tampa and many US and World Universities hid critical US National
         Defense and an ENDLESS underground Antioxidant Spring Water Resource with
         NASA and EPA showing critical geological indicators that teach America and other
         Nations how to find many more in Days, essentially ending World Hunger and many
         reasons for migration and Wars.

(Compl. ¶ 2.)


                                                    2
       Because Gilberti’s claims are patently insubstantial, this Court concludes sua

sponte that it lacks subject matter jurisdiction, and the complaint must be DISMISSED.

                                       ANALYSIS

       Federal courts are courts of limited jurisdiction, possessing “only that power

authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994). “It is to be presumed that a cause lies outside this limited

jurisdiction, and the burden of establishing the contrary rests upon the [plaintiff].” Id.

(citation omitted). It is also clear that a federal judge may act sua sponte to dismiss

claims pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction, see

Hurt v. U.S. Ct. of Appeals for the D.C. Cir., 264 F. App’x. 1, 1 (D.C. Cir. 2008),

including claims so “patently insubstantial” that no federal question suitable for

decision can be discerned. Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994).

       “Patently insubstantial” claims are those that are “essentially fictitious” and

“absolutely devoid of merit,” including “bizarre conspiracy theories[.]” Id. at 330–31

(quotation marks omitted); see also, e.g., Widtfeldt v. Internal Revenue Serv., 317 F.

Supp. 3d 281, 283–84 (D.D.C. 2018) (dismissing as patently insubstantial a complaint

that made “vague and unsupported allegations of government-created epidemics,

‘break-ins,’ partisan conspiracies, and bribery”), aff'd, No. 18-5242, 2019 WL 479846

(D.C. Cir. Jan. 28, 2019); Hu v. U.S. Dep’t of Def., No. 13-5157, 2013 WL 6801189, at

*1 (D.C. Cir. Dec. 11, 2013) (finding that district court properly dismissed complaint

under Fed. R. Civ. P. 12(b)(1), where “its factual allegations were ‘essentially

fictitious,’ involving a fantastic scenario of a vast government conspiracy to interfere in

appellant’s daily life”), cert. denied 135 S. Ct. 90 (Oct. 6, 2014); Kaufman v. IRS, 787



                                             3
F. Supp. 2d 27, 33 (D.D.C. 2011) (holding that court lacked subject matter jurisdiction

over complaint alleging “a wide conspiracy between the IRS and Defendants (many of

whom are judges, law enforcement or other government officials. . . ) [to] convert[]

Plaintiffs’ value sweat equity to private money by secretly issuing and trading bonds

and similar private instruments hypothecated against Plaintiffs’ future labor for

enrichment of Defendants, thereby subjecting Plaintiffs to involuntary servitude”

(internal quotation marks omitted)).

       In the instant case, given the nature of the claims alleged, Gilberti has failed to

meet his burden to establish that this Court has subject matter jurisdiction, even under

the “less stringent standards” to which federal courts hold pro se litigants. Haines v.

Kerner, 404 U.S. 519, 520 (1972). The allegations that Gilberti makes—e.g., that

Defendants have engaged in a decades long conspiracy to hide an endless supply of

underground drinking water for their own monetary benefit (see, e.g., Compl. ¶¶ 99–

100)—are clearly of the type that courts routinely dismiss as patently insubstantial

under Fed. R. Civ. P. 12(b)(1). See, e.g., Widtfeldt, 317 F. Supp. 3d at 283–84; Hu,

2013 WL 6801189, at *1; Kaufman, 787 F. Supp. 2d at 33. Thus, this Court will

dismiss the instant petition for this same reason.

       A separate, final Order accompanies this Memorandum Opinion.



DATE: April 29, 2019                      Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             4